Title: To John Adams from John Bondfield, 28 August 1792
From: Bondfield, John
To: Adams, John



Bordeaux 28 August 1792

A Ship for Philadelphia sailing to morrow gives me the opportunity to transmit you the papers of the Day too interesting not to be acceptable
The reigning Spirrit appears determin’d on a change in that part of the Constitution that delagated the Executive Power in an Hereditary Chief, The short space that has Elapst since the existence of his Power has demonstrated the Vice of that establishment tho checkt by a legitif controle too great means remaind to destroy the Harmony that ought to reign and introduce the Abuses that the Revolution tends to destroy
Monsr Lafayettes political principals appears oposed to the present leading Members he has excerted his influence to check the progress of the reigning popular Spirrit and has drawn on him the a General improbation, he is obliged to fly the thunder of the Senat is launcht against him
Accept my renew assurance of respectful Attatchment
John Bondfield